[Cite as State ex rel. Sylvia v. Am. Corr. Assn., 2022-Ohio-3568.]


                                            COURT OF APPEALS
                                         RICHLAND COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


    STATE OF OHIO EX REL.                                   :        JUDGES:
    JOHN SYLVIA                                             :
                                                            :
                                                            :        Hon. W. Scott Gwin, P.J.
           Relator                                          :        Hon. William B. Hoffman, J.
                                                            :        Hon. Patricia A. Delaney, J.
    -vs-                                                    :
                                                            :        Case No. 2022 CA 0029
                                                            :
    AMERICAN CORRECTIONAL                                   :
    ASSOCIATION                                             :
                                                            :
                                                            :
           Respondent                                       :        OPINION


  CHARACTER OF PROCEEDING:                                       Complaint for Writ of Mandamus



  JUDGMENT:                                                      DISMISSED




  DATE OF JUDGMENT ENTRY:                                        October 3, 2022




  APPEARANCES:


    For: Relator                                                     For: Respondent

    JOHN SYLVIA #A764-470                                            NICHOLAS D. ATTERHOLT
    Richland Correctional Institution                                Weldon, Hutson & Keyser, LLP
    1001 Olivesburg Road                                             76 N. Mulberry St.
    P.O. Box 8107                                                    Mansfield, OH 44902
    Mansfield, OH 44901
Richland County, Case No. 2022 CA 0029                                                   2

Delaney, J.

       {¶1} On May 2, 2022, Relator John Sylvia filed a Complaint for Mandamus

against Respondent American Correctional Associates (“ACA”). Sylvia contends ACA

failed to respond to his public records request. On June 1, 2022, ACA filed an Opposition

to Complaint for Writ of Mandamus. The Court will address ACA’s pleading as a Motion

for Summary Judgment and grants the motion.1

                                         I. Background

       {¶2} Sylvia is currently incarcerated in the Richland Correctional Institution. He

asserts the ACA is the functional equivalent of a state agency, who is the associate of the

ODRC and a holder of information. Sylvia requested the following information from ACA:

“Full disclosure on the creation of the [ODRC], How the [ODRC] is funded, and their

dut(ies), and relationship with other agency(ies), who they work with, and the [ODRC

primary function.”

       {¶3} Sylvia claims his request has gone unanswered and ACA has not given

notice of receipt of the request or an explanation why this information was not made

available for inspection through the public records request under R.C. 149.43(B)(3).

Sylvia requests that we compel ACA to respond within a reasonable time to his request,

order the documents produced at a reasonable cost and award him statutory damages.




1 In a Judgment Entry filed on July 22, 2022, the Court converted Respondent’s
Opposition to Complaint for Writ of Mandamus into a summary judgment motion and
allowed the parties to submit additional evidence and briefing.
Richland County, Case No. 2022 CA 0029                                                      3

              II. Elements for writ of mandamus and Civ.R. 56 standard

                          A.        Elements for writ of mandamus

        {¶4} Ohio’s Public Records Act requires a public office to make copies of public

records available to any person on request and within a reasonable period of time. R.C.

149.43(B)(1). State ex rel. McDougald v. Greene, 161 Ohio St.3d 130, 2020-Ohio-3686,

161 N.E.3d 575, ¶ 9. The Ohio Supreme Court construes the Public Records Act as

“’liberally in favor of broad access’” to public records. State ex rel. Cincinnati Enquirer v.

Hamilton Cty., 75 Ohio St.3d 374, 376, 662 N.E.2d 334 (1996).

        {¶5} Under R.C. 149.43(C)(1)(b), a mandamus action is the remedy for a person

denied access to a public record. “To prevail on a claim for mandamus relief in a public-

records case, a party must establish a clear legal right to the requested relief and a

corresponding clear legal duty on the part of the respondents to provide that relief.” State

ex rel. Penland v. Ohio Dept. of Rehabilitation and Correction, 158 Ohio St.3d 15, 2019-

Ohio-4130, 139 N.E.3d 862, ¶ 9, citing State ex rel. Am. Civ. Liberties Union of Ohio, Inc.

v. Cuyahoga Cty. Bd. of Commrs., 128 Ohio St.3d 256, 2011-Ohio-625, 943 N.E.2d 553,

¶ 22.

                               B.       Summary judgment standard

        {¶6} A court may grant summary judgment, under Civ.R. 56 if it determines: (1)

no genuine issues as to any material fact remain to be litigated; (2) the moving party is

entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion and viewing such evidence most

strongly in favor of the party against whom the motion for summary judgment is made,

that conclusion is adverse to that party. Temple v. Wean United, Inc., 50 Ohio St.2d 317,
Richland County, Case No. 2022 CA 0029                                                    4

327, 364 N.E.2d 267 (1977). The record on summary judgment must be viewed in the

light most favorable to the party opposing the motion. Williams v. First United Church of

Christ, 37 Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

       {¶7} The moving party bears the initial responsibility of identifying the basis for

the motion and those portions of the record that demonstrate the absence of a genuine

issue of fact on a material element of the nonmoving party's claim. Dresher v. Burt, 75

Ohio St.3d 280, 292, 662 N.E.2d 264 (1996). Once the moving party has met the burden,

the nonmoving party then has a reciprocal burden of specificity and cannot rest on the

allegations or denials in the pleadings, but must set forth “specific facts” by the means

listed in Civ.R. 56(C) showing that a “triable issue of fact exists.” Mitseff v. Wheeler, 38

Ohio St.3d 112, 115, 526 N.E.2d 789 (1988).

                                           III. Analysis

       {¶8} Sylvia requests the Court issue an order requiring ACA to produce certain

records. In support of this argument, Sylvia alleges ACA is the “functional equivalent” of

a government or state agency and therefore, is subject to Ohio’s Public Records Act.

       {¶9} The Complaint for Writ of Mandamus indicates ACA is located in

Alexandria, Virginia. In its Opposition to Complaint for Writ of Mandamus, ACA attached

the affidavit of Jeffrey Washington, the Deputy Executive Director of ACA. [Washington

Affid., ¶ 2] In his affidavit, Mr. Washington avers:


              3. ACA is a private, not-for-profit corporation organized under the

       laws of the State of New York. ACA’s offices are located in Alexandria,

       Virginia. ACA is a charitable, educational organization exempt from federal
Richland County, Case No. 2022 CA 0029                                                       5

       income taxation under section 501(c)(3) of the Internal Revenue Code.

       ACA has no office or physical presence in the State of Ohio.


              4. ACA is a voluntary membership association the members of

       which include correctional officers and other corrections officials at the

       local, state and federal level.


              5. ACA is not an agency of any state, including Ohio.


              6. ACA has no record of receiving Realtor’s February 22, 2022

       request for documents.


              7. The documents requested by Relator relate to the original,

       funding and function of the Ohio Department of Rehabilitation and

       Correction. ACA would have no reason to have, and in fact does not have,

       any records within its possession, custody or control which are responsive

       to Relator’s requests.

[Washington Affidavit, ¶ 3-7]

       {¶10} Sylvia indicates in the caption of his Complaint for Writ of Mandamus ACA

is located in Alexandria, Virginia. R.C. 149.43(C) requires the bringing of a mandamus

action in the district where the failure to release records occurred. The language states:


       (b) * * * The mandamus action may be commenced in the court of common

       pleas of the county in which division (B) of this section allegedly was not

       complied with, in the supreme court pursuant to its original jurisdiction

       under Section 2 of Article IV, Ohio Constitution, or in the court of appeals
Richland County, Case No. 2022 CA 0029                                                    6

       for the appellate district in which division (B) of this section allegedly was

       not complied with pursuant to its original jurisdiction under Section 3 of

       Article IV, Ohio Constitution.


(Emphasis added.) See State ex rel. Pierce v Dowler, 89 Ohio App.3d 670, 626 N.E.2d

1033 (10th Dist.), where the Tenth District Court of Appeals transferred a case from the

Tenth District to the Twelfth District Court of Appeals because the state agency that failed

to produce the requested records was located in the Twelfth District. Thus, the Pierce

court concluded that seeking mandamus relief in the proper jurisdiction is a venue issue.

       {¶11} Here, the agency that allegedly failed to respond to Sylvia’s public records

request is located in Alexandria, Virginia. Therefore, the Fifth District Court of Appeals,

Richland County, is not the proper venue for the filing of this mandamus action since ACA

is not located within the jurisdiction of the Court. Any relief would need to be commenced

in the state of Virginia under Virginia law. Further, this Court cannot transfer this matter

to Virginia and order it to respond under Ohio law.
Richland County, Case No. 2022 CA 0029                                                  7

                                     CONCLUSION

       {¶12} For these reasons, we grant summary judgment in favor of ACA under

Civ.R. 56. The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

       MOTION GRANTED.

       CAUSE DISMISSED.

       COSTS TO RELATOR.

       IT IS SO ORDERED.

By: Delaney, J.,

Gwin, P.J. and

Hoffman, J., concur.